          Case 2:20-cr-00200-RBS Document 48 Filed 09/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                           :

                        v.                          :     CRIMINAL NO. 2:20-cr-200-RBS

 TEVA PHARAMCEUTICALS USA, INC. :
 AND GLENMARK
 PHARMACEUTICALS INC., USA      :

            ORDER DECLARING A COMPLEX CASE AS TO ALL PARTIES

                This matter, United States v. Teva Pharmaceuticals USA, Inc. and Glenmark

Pharmaceuticals Inc., USA, case number 20-200, having come before the Court upon the

unopposed motion of the government to have the case declared a complex case for speedy trial

purposes, the Court having been advised in the premises, does hereby find, pursuant to Title 18,

United States Code, Section 3161(h)(7)(B)(ii), that the case is so unusual or so complex, due to

the nature of the prosecution and the existence of novel questions of fact or law, that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the time limits established by 18 U.S.C. § 3161(c)(1).      The Court further orders that the time to

file pretrial motions is extended until a date to be established.

                                        29th day of
                SO ORDERED on this the ______                       September            ,   2020,   in

Philadelphia, Pennsylvania.


                                                                    /s/ R. Barclay Surrick
                                                        HONORABLE R. BARCLAY SURRICK
                                                        UNITED STATES DISTRICT JUDGE

cc:     Mark C. Grundvig, Attorney
        R. Stephen Stigall, Defense Counsel
        Speedy Trial Clerk
